Citation Nr: 0735814	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-04 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  


FINDING OF FACT

Since the initial grant of service connection, the veteran's 
bilateral hearing loss has been manifested by no more than 
Level III hearing in the right ear and Level III hearing in 
the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in June 2004 advised the veteran of the 
foregoing elements of the notice requirements.  Although 
notice was not provided to the veteran prior to the initial 
adjudication of his claim informing him that a disability 
rating and an effective date would be assigned should the 
claim of service connection be granted, the Board finds that 
the veteran has not been prejudiced.  "In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's VA treatment 
records and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the 
veteran has been provided with a VA examination during the 
course of this appeal.  Finally, there is no indication in 
the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types 


of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Id.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  Id.

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, and Table VII.  Table VI 
correlates the average puretone sensitivity threshold, 
derived from the sum of the 


1000, 2000, 3000, and 4000 Hertz thresholds divided by four, 
with the ability to discriminate speech, providing a Roman 
numeral to represent the correlation.  Each Roman numeral 
corresponds to a range of thresholds in decibels and of 
speech discriminations in percentages.  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI.  See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, the Roman numeral designation for hearing 
impairment is determined from either Table VI or Table VIa, 
whichever results in a higher number.  Each ear is evaluated 
separately.  38 C.F.R. § 4.86(a).  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
is evaluated separately.  38 C.F.R. § 4.86(b).

In June 2004, a VA audiological examination was conducted.  
The report noted the veteran's complaints of bilateral 
hearing loss.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
55
55
LEFT
30
40
40
50
60

The average puretone threshold in the right ear was 46 
decibels and was 48 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability, using the 
Maryland CNC word list, of 80 percent in the right ear and of 
82 percent in the left 


ear.  The report stated that the veteran had mild hearing 
loss from 250 Hertz to 2000 Hertz, sloping to moderate to 
moderately severe sensorineural hearing loss from 3000 Hertz 
to 8000 Hertz bilaterally, and concluded with a diagnosis of 
significant sensorineural hearing loss in both ears.

In support of his claim, the veteran submitted a private 
audiological examination, dated in July 2004.  The report 
contains uninterpreted puretone audiometry graphs which are 
not in a format that is compatible with VA guidelines and 
therefore cannot be considered.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995).

Based upon a review of the record, the Board concludes that a 
compensable initial disability rating for service-connected 
bilateral hearing loss is not warranted.

The veteran's hearing loss as shown in the June 2004 VA 
audiological examination, results in Level III hearing acuity 
in the right ear, and Level III hearing acuity in the left 
ear.  38 C.F.R. § 4.85, Table VI.  The assignment of a rating 
for hearing loss is achieved by a mechanical application of 
the Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  With a numeric 
designation of III for the right ear and III for the left 
ear, the point of intersection on Table VII requires 
assignment of a noncompensable rating under Diagnostic Code 
6100.  The Board also notes that the veteran's hearing loss 
does not satisfy the "exceptional pattern" defined in 38 
C.F.R. § 4.86.  

The presently assigned noncompensable disability evaluation 
accurately depicts the severity of the veteran's bilateral 
hearing loss as contemplated by the Schedule for the entirety 
of the rating period on appeal, and there is no basis for 
higher staged ratings.  See Fenderson, 12 Vet. App. at 119; 
see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(finding the Board may only consider the specific factors as 
are enumerated in the applicable rating criteria).  As the 
preponderance of the evidence is against the claim for a 
higher rating for service-connected bilateral hearing loss, 


the benefit of the doubt rule is not applicable, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


